404 U.S. 70 (1971)
PEASE
v.
HANSEN, DIRECTOR, CASCADE COUNTY DEPARTMENT OF PUBLIC WELFARE, ET AL.
No. 70-5376.
Supreme Court of United States.
Decided November 16, 1971
APPEAL FROM THE SUPREME COURT OF MONTANA.
PER CURIAM.
The motion of the appellant for leave to proceed in forma pauperis is granted.
Whether a welfare program is or is not federally funded is irrelevant to the constitutional principles enunciated in Shapiro v. Thompson, 394 U.S. 618. The judgment of the Supreme Court of Montana is reversed.
THE CHIEF JUSTICE is of the opinion that probable jurisdiction should be noted and the case set for oral argument.